DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a. 	US 20180205946 A1 – hereafter Zhang, [[see at least, para 5-9, 55-57, 64-68, 83-85, 90-95, 105-110, 113, table 7]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    126
    480
    media_image1.png
    Greyscale


Continued Examination under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since July 13th 2021 has been entered.

Status of Claims
6.	This Office Action is in response to the RCE filed on July 13th 2021. Claims 1-44 are pending examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 6, 11, 16, 21, 26, 31, 36, 41-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (hereafter Zhang) US 20170150186 A1 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 

Regarding Claim 21, Zhang disclosed, a video decoding device comprising: a memory configured to store video data (figure 25, video decoder 30 of figure 1, and  figure 25, video data memory 251); and processing circuity (para 83, video decoder 30 and input interface 28 may be parts of a system on a chip (SoC). The SoC may also include other components, such as a general purpose microprocessor, a graphics processing unit, and so on) configured to: decode a first syntax element (para 273, video decoder 30 may obtain a first syntax element. The first syntax element indicates whether EMT is enabled for a particular CU that is partitioned into exactly two PUs along a boundary) that indicates whether all linear model (LM) modes () are disabled for a sequence parameter set (SPS) of the video data (para 170, the video coder may apply different filters to different chroma color components (Cb or Cr). In some examples, when LM prediction mode is enabled, one or more sets of the down-sampling filter may be further signaled in either a sequence parameter set (SPS), picture parameter set (PPS), or slice header, para 322, video decoder 30 may obtain, from the bitstream, a syntax element indicating a sub-sampling method to use to generate Rec.sub.neigh and Rec.sub.refneigh, in some examples, video encoder 20 may include, in a bitstream, and video decoder 30 may obtain, from the bitstream, a syntax element indicating an up-sampling method to use to generate the up-sampled pixel); 
decode a second syntax element that indicates a chroma prediction mode index for a chroma block of a picture in a sequence of pictures associated with the SPS of the video data (para 103, Video decoder 30 may receive a bitstream generated by video encoder 20. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream. Video decoder 30 may reconstruct pictures of the video data based at least in part on the syntax elements obtained from the bitstream. The process to reconstruct pictures of the video data may be generally reciprocal to the process performed by video encoder 20 to encode the pictures. For instance, to reconstruct a picture of the video data, video decoder 30 may decode blocks, such as CUs, of the picture based on syntax elements obtained from the bitstream and/or data from external sources, para 158, Accordingly, during the derivation process of corresponding down-sampled luma samples of chroma samples, the video coder may apply a different filter to the luma samples of a luma block that correspond to chroma samples of a chroma block located at the left picture boundary, or left boundary (i.e., side) of CU/PU/TU, compared to the filter applied to other samples of the luma block that correspond to chroma samples that are not at the left picture boundary or left boundary of CU, PU, or TU. Chroma samples that are at the left boundary refer to chroma samples immediately adjacent to the left boundary or within a certain number of samples from the left boundary); 
determine a chroma intra prediction mode for the chroma block based on the chroma intra prediction index, wherein to determine the chroma intra prediction mode for the chroma block, the processing circuitry is configured to determine, based on the chroma prediction mode index for the chroma block being equal to a particular value, that the chroma intra prediction mode for the chroma block is inherited from a collocated luma block, wherein the collocated luma block is collocated with the chroma block and the particular value is a same value regardless of whether the first syntax element indicates that all LM modes are disabled for the picture (para 255, as part of performing an LM prediction operation, a video coder may obtain a predictive chroma sample such that the predictive chroma sample is equal to a first parameter multiplied by a collocated luma sample, plus a second parameter, see also, para 257, 261, 264, 268 and 326), and Page 8 of 19Application No. 16/855,462 Customer No: 23636responsive to the first syntax element indicating all LM modes are enabled for the picture, determine the chroma prediction mode index indicates a cross-component linear model intra prediction mode (para 111, figure 5, illustrated an example of 35 intra prediction modes defined in HEVC. As indicated in FIG. 5, HEVC defines 35 modes (including the Planar mode, DC mode and 33 angular modes) for the intra prediction of a luma block. The 35 modes of the intra prediction defined in HEVC are indexed as shown in the table, see table 1, para 56,  linear modeling (LM) prediction mode is a technique for reducing cross-component correlation that was studied during development of HEVC, see para 137-138); and decode the chroma block based on the chroma intra prediction mode for the chroma block (para 59, For each respective chroma sample of a predictive chroma block, the video coder may determine a value of the respective chroma sample such that the value of the respective chroma sample is equal to α multiplied by a respective reconstructed luma sample corresponding to the respective chroma sample, plus β. The predictive chroma block may be a predictive chroma block for the non-square PU. The video coder may reconstruct, based in part on the predictive chroma block, a coding block, see also, para 146, 153).

Regarding Claim 31, Zhang disclosed, a video encoding device (figure 24 video encoder 20 of figure 1) comprising:
a memory configured to store video data (figure 24, video data memory 201); and 
processing circuity (para 85, Video encoder 20 and video decoder unit 30 each may be implemented as any of a variety of suitable encoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof. When the techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure) configured to: 
encode a first syntax element that indicates whether all linear model (LM) modes (para 250, specific prediction modes (MERGE/SKIP mode). Furthermore, in some examples, when the seventh technique is applied, the intra prediction modes are restricted to be a subset of intra prediction modes used for conventional intra prediction. In one example, the subset is defined to only include the MPMs (most probable modes) para 251, a video coder may use a Linear Model (LM) prediction mode to predict chroma samples of a block based on reconstructed luma samples of the same block, a video coder may use the LM prediction mode with non-square PUs. More generally, the same techniques for applying the LM prediction mode work with non-square luma and chroma blocks. Hence, discussion in this disclosure regarding the eighth technique with respect to non-square PUs may apply more generally to non-square luma and chroma blocks, such as the luma prediction blocks and chroma prediction blocks of PUs. Furthermore, examples of the eighth technique may derive the parameters used in the LM prediction mode in several ways) are disabled for a sequence parameter set (SPS) of the video data (para 170, the video coder may apply different filters to different chroma color components (Cb or Cr). In some examples, when LM prediction mode is enabled, one or more sets of the down-sampling filter may be further signaled in either a sequence parameter set (SPS), picture parameter set (PPS), or slice header. Alternatively or additionally, a Supplemental Enhancement Information (SEI) message syntax is introduced to describe the down-sampling filter, see also para 266, 322, 325); 
determine a chroma intra prediction mode for a chroma block of a picture in a sequence of pictures associated with the SPS of the video data (para 251, a video coder may use a Linear Model (LM) prediction mode to predict chroma samples of a block based on reconstructed luma samples of the same block. Furthermore, as described above, the LM prediction mode has not been used with non-square PUs. In accordance with an eighth technique of this disclosure, a video coder may use the LM prediction mode with non-square PUs. More generally, the same techniques for applying the LM prediction mode work with non-square luma and chroma blocks); 
determine a chroma intra prediction index to specify the chroma intra prediction mode for the chroma block, wherein to determine the chroma intra prediction mode index, the processing circuity is configured to select a particular value to specify that the chroma intra prediction mode for the chroma block is inherited from a collocated luma block, wherein the collocated luma block is collocated with the chroma block (para 255, as part of performing an LM prediction operation, a video coder may obtain a predictive chroma sample such that the predictive chroma sample is equal to a first parameter multiplied by a collocated luma sample, see also, para 256, 261, 264, 326) and the particular value is a same value regardless of whether the first syntax element indicates that all LM modes are disabled for the picture, and Page 11 of 19Application No. 16/855,462 Customer No: 23636responsive to the first syntax element indicating all LM modes are enabled for the picture, determine the chroma prediction mode index indicates a cross-component linear model intra prediction mode (para 56, linear modeling (LM) prediction mode is a technique for reducing cross-component correlation that was studied during development of HEVC. When a video coder uses the LM prediction mode, the video coder predicts chroma samples of a PU based on reconstructed luma samples of a PU of a CU. The chroma samples of a PU are chroma samples of a chroma predictive block of the PU. Example types of chroma samples include Cb samples and Cr samples. The video coder may generate the reconstructed luma samples of the PU by summing samples of a luma predictive block of the PU with corresponding luma residual samples of the PU, see also para 137); and 
encode a second syntax element that indicates the chroma prediction mode index for the chroma block of the picture (para 208, video encoder 20 may signal one flag for each PU to indicate whether there exists at least one non-zero coefficient for the three color components (e.g., Y, Cb, and Cr), For each respective transform tree node of the transform tree at the particular depth, the respective transform tree node corresponds to a luma transform block and chroma transform blocks having the same sizes and shapes as a luma prediction block and chroma prediction blocks of the corresponding PU. Hence, encoder 20 may signal information about a transform tree node at the particular depth (and descendant transform tree nodes of the transform tree node at the particular depth) by signaling information in the corresponding PU. For example, video encoder 20 may signal, in a bitstream, a first syntax element for a PU, a second syntax element for the PU, and a third syntax element for the PU. In this example, the first syntax element for the PU indicates whether there exists a non-zero transform coefficient in a luma coefficient block of the corresponding transform tree node or descendant transform tree node thereof, the second syntax element for the PU indicates whether there exists a non-zero transform coefficient in a Cb coefficient block of the corresponding transform tree node or descendant transform tree node thereof, and the third syntax element for the PU indicates whether there exists a non-zero transform coefficient in a Cr coefficient block of the corresponding transform tree node or descendant transform tree node thereof).
Regarding claim 41, is directed to a video decoder device, the substance of the claimed invention is identical to that of claim 21. Accordingly claim 41 is rejected under similar rationale.
Regarding claim 42, is directed to a video encoder device, the substance of the claimed invention is identical to that of claim 31. Accordingly claim 42 is rejected under similar rationale.
a video decoding device/a video encoding device, the substance of the claimed inventions are identical to that of claims 21, 31. Accordingly claims 43, 44 are rejected under similar rationale.
Regarding Claim 1, is directed to a method of decoding video data, associated with the video decoding device claimed in claim 21, the substance of the claimed invention is identical to that of claim 21. Accordingly claim 1 is rejected under similar rationale.
Regarding Claim 11, is directed to a method of encoding video data, associated with the video decoding device claimed in claim 31, the substance of the claimed invention is identical to that of claim 31. Accordingly claim 11 is rejected under similar rationale.
Regarding Claims 6, 16, the method of claims 1, 11,  wherein the chroma prediction mode index defines a chroma prediction mode from a group of modes consisting of: mode index 0 - planar mode; mode index 1 - vertical mode; mode index 2 - horizontal mode; mode index 3 - DC mode; mode index 4 - DM_Chroma mode; mode index 5 - LM_Chroma mode; mode index 6 - LM_L mode; and mode index 7 - LMA mode (para 56, linear model LM prediction mode, see also para 111, para 113, 130, 326). 
Regarding Claim 26, 36, the video decoding device of claim 21 the video encoding device of 31, wherein the chroma prediction mode index defines a chroma prediction mode from a group of modes consisting of: mode index 0 - .
Allowable Subject Matter
8.	Claims 2-5, 7-10, 12-15, 17-20, 22-25, 27-30, 32-35, 37-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        July 29, 2021